DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese  Application No. 2020-208178 was received on 17 January 2022 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 13 December 2021 have been considered by the examiner.

Drawings
The drawings filed on 13 December 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US PGPub 2017/0113476 A1), hereinafter Hara.
With regard to Claim 1, Hara discloses a recording device (Abstract) comprising:
a recording unit configured to perform recording by discharging a droplet to a medium(Abstract);
a conveyance belt disposed facing the recording unit and convey the medium(Fig. 5; transport belt 51; ¶0045); and
a cleaning unit (Figs. 5-7; ¶0060; cleaning unit 90) including a scrape unit (cleaning member 91) configured to make contact with the conveyance belt and scrape off a residual at the conveyance belt (Figs. 6-7; ¶0060-0061), wherein the cleaning unit includes a pressing part configured to push the scrape unit against the conveyance belt (Figs. 6-7; ¶0075-0077), and
the scrape unit includes a sponge member (¶0122, may be a sponge) configured to be pressed against the conveyance belt (Fig. 7; ¶0075-0077) to scrape off the residual and a contact part of the sponge member that is brought into contact with the conveyance belt is worn.  Although, Hara, does not explicitly disclose the sponge member that is brought into contact with the conveyance belt is worn, this feature is seen as an inherent teaching of the device, since a wearing of a sponge is a natural outcome of the rubbing/scraping of the cleaning member against the belt due to friction between them, in order to function as intended.

With regard to Claim 3, Hara further discloses wherein the cleaning unit (90) includes a supporting part configured to support a lower end portion of the sponge member (Fig. 6; wind-around portion 95; ¶0073) and a fixing member configured to fix the pressing part (Fig. 5; ¶0071; base frame 92 fixes pressing part); and
one end of the pressing part is coupled to the supporting part, and another end of the pressing part is coupled to the fixing member (¶0073, Fig. 5; multiple supporting parts of pressing part 95 which connect to base frame 92).

With regard to Claim 4, Hara further discloses wherein the scrape unit includes a roller including a rotation shaft (Fig. 5, roller 95; ¶0073); and the sponge member is disposed at a peripheral surface of the roller (¶0122; Fig. 5).

With regard to Claim 8, Hara further discloses a state switching unit configured to switch the conveyance belt between a first state where the conveyance belt faces the recording unit (Figs. 1, 5), and a second state where a facing position in the conveyance belt facing the recording unit in the first state is farther from the recording unit than in the first state (Figs. 2, 6, conveyor belt 51 facing position further from the recording unit as shown), wherein when the conveyance belt is switched from the first state to the second state, the cleaning unit moves together with the conveyance belt (Figs. 6 to 7; cleaning unit 90 moves to contact the conveyance belt 51 in second position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Kaneko et al. (US PGPub 2019/0179246 A1), hereinafter Kaneko.
With regard to Claim 2, Hara does not explicitly disclose wherein the sponge member is a melamine sponge formed of a melamine resin.
The secondary reference of Kaneko discloses wherein the sponge member is a melamine sponge formed of a melamine resin (¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the melamine resin as sponge of Kaneko, with the sponge of Hara, in order to have micro-pores to remove dust, residuals, and the like to suppress the creation of substandard images, as taught by Kaneko (¶0045).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Nagai et al. (US PGPub 2005/0168515 A1), hereinafter Nagai.
With regard to Claim 5, Hara does not explicitly disclose wherein a speed difference is set between a circumferential speed of the conveyance belt and a circumferential speed of the roller.
The secondary reference of Nagai discloses wherein a speed difference is set between a circumferential speed of the conveyance belt and a circumferential speed of the roller (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed difference of Nagai, with the recording device of Hara, in order to securely remove ink from a conveying belt without causing negative effects on the conveying accuracy, as taught by Nagai (¶0001).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Nagai, and further in view of Takayanagi (US PGPub 2007/0230992 A1).

With regard to Claim 6, Hara-Nagai do not explicitly disclose wherein a torque limiter is coupled to the rotation shaft.
The tertiary reference of Takayanagi discloses wherein a torque limiter is coupled to the rotation shaft (¶0032-0034; Fig. 2, torque limiter 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque limiter of Takayanagi, with the combination of Hara-Nagai, in order to prevent excessive power from being transmitted from the roller so that the belt can stably go around, as taught by Takayanagi (¶0033).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Nagai, and further in view of Ono et al. (US PGPub 2016/0306311 A1), hereinafter Ono.
With regard to Claim 7, Hara-Nagai does not explicitly disclose wherein a one-way clutch is coupled to the rotation shaft; the roller does not rotate when the conveyance belt rotates in a conveyance direction of the medium; and the roller is rotated following the conveyance belt when the conveyance belt rotates in a direction opposite to the conveyance direction.
The tertiary reference of Ono discloses a one-way clutch (¶0028) is coupled to the rotation shaft (¶0028); the roller does not rotate when the conveyance belt rotates in a conveyance direction of the medium; and the roller is rotated following the conveyance belt when the conveyance belt rotates in a direction opposite to the conveyance direction (¶0028; clutch to only rotate roller in prescribed desired direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one-way clutch of Ono, with the combination of Hara-Nagai, in order to prevent inadvertent rotation of each of these rollers, as taught by Ono (¶0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853